                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Theresa McNeal Lancaster                                          Docket No. 4:08-CR-35-1BR

                               Petition for Action on Supervised Release

COMES NOW Taron N. Seburn, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Theresa McNeal Lancaster, who, upon an earlier plea of guilty
to Armed Bank Robbery, in violation of 18 U.S.C. § 2113(a)and (d), Bank Robbery, in violation of 18
U.S.C. § 2113(a), and Bank Robbery and Aiding and Abetting, in violation of 18 U.S.C. § 2113(a)and (2),
was sentenced by the Honorable W. Earl Britt, Senior U.S. District Judge, on February 2, 2009, to the
custody of the Bureau of Prisons for a term of 109 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 5 years.

    Theresa McNeal Lancaster was released from custody on December 14, 2015, at which time the term
of supervised release commenced.

    On June 26, 2016, a Petition for Action on Supervised Release was submitted after the defendant was
cited for Drinking Beer/Wine While Driving (16CR381) on May 12, 2016. The defendant completed 25
hours of community service as a sanction for this violation. The defendant pled guilty to this offense on
March 20, 2017.

    On August 7, 2018, a Violation Report was submitted after the defendant tested positive for cocaine
use on June 5, 2018. In response to this drug use, the defendant received a verbal reprimand, she was
enrolled in substance abuse treatment at Straight Walk Family Services, and the frequency of drug testing
was increased. No further action was taken at that time.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On September 26, 2018, the defendant tested positive for marijuana and cocaine use, and the
results were confirmed by Alere Laboratory on October 4, 2018. When confronted with the results of the
test, the defendant acknowledged using drugs on or about the date of the test, and she also admitted to using
marijuana and cocaine on October 6, 2018. In response to this drug use, we recommend intensive outpatient
substance abuse treatment, increased drug testing, and a 30-day home confinement sanction with a curfew.
The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      30 consecutive days. The defendant is restricted to their residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.
Theresa McNeal Lancaster
Docket No. 4:08-CR-35-1BR
Petition For Action
Page 2

Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Dwayne K. Benfield                            /s/ Taron N. Seburn
Dwayne K. Benfield                                Taron N. Seburn
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  201 South Evans Street, Rm 214
                                                  Greenville, NC 27858-1137
                                                  Phone: 252-830-2335
                                                  Executed On: October 11, 2018

                                     ORDER OF THE COURT
                                15
Considered and ordered this _________             October
                                         day of ____________________, 2018, and ordered filed and
made a part of the records in the above case.

____________________________
W. Earl Britt
Senior U.S. District Judge
